                    IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                             WESTERN DIVISION
                            NO. 5:19-CV-00441-FL

UNITED STATES OF AMERICA,                )
                                         )
                    Plaintiff,           )
                                         )
                                         )
              v.                         )
                                         )
                                         )
ABHISHEK KRISHNAN’S REAL                 )
AND PERSONAL PROPERTY,                   )
                                         )
                    Defendants.          )


      CONSENT ORDER OF FORFEITURE OF REAL PROPERTY
  KNOWN AS 6205 COLDWATER COURT, RALEIGH, NORTH CAROLINA

      By signing below, the undersigned parties have consented to the entry of this

Order and have informed the Court of the following:

      1.      On October 4, 2019, the United States initiated this action by filing a

civil complaint for forfeiture in rem (the “Complaint”) seeking the forfeiture of certain

real and personal property associated with Abhishek Krishnan or companies’ owned

by him. [D.E. 1.]

      2.      One of the properties for which the United States sought forfeiture in

the above-styled civil-forfeiture action was real property, with all improvements

thereto, legally described in a deed recorded in Book 015037, Page 01218 of the Wake

County Registry, being last titled in the name of Abhishek Krishnan, and having the

street address of 6205 Coldwater Court, Raleigh, North Carolina (the “Coldwater



                                             1
           Case 5:19-cv-00441-FL Document 64 Filed 10/15/20 Page 1 of 17
Court Property”).

      3.      Commensurate with the filing of the Complaint, the United States filed

a notice of complaint for forfeiture of real property providing notice of the action with

respect to the Coldwater Court Property [D.E. 4.]

      4.      The United States thereafter served notice of this action and a Copy of

the Complaint to all persons who reasonably appeared to be a potential claimant on

the facts known to the government, including (i) the record owner of the property and

potential claimant Abhishek Krishnan; (ii) potential claimant Wake County

Department of Tax Administration (“Wake County”); and (iii) Pamela J. Santos and

Luis A. Santos Cruz (collectively, the “Santoses”), who currently reside at the

Coldwater Court Property as tenants under a residential lease agreement (the

“Coldwater Court Lease”). The United States also published notice on an official

internet government site as required by the Supplemental Rules for Admiralty or

Maritime Claims and Asset Forfeiture (the “Supplemental Rules”).

      5.      In accordance with 18 U.S.C. § 985, the United States also caused the

appropriate notice to be posted by a Deputy United States Marshal at the Coldwater

Court Property on or about October 29, 2019. [D.E. 12.]

      6.      On November 21, 2019, Wake County filed verified claims to, among

other properties, the Coldwater Court Property [D.E. 19], and subsequently answered

the government’s Complaint [D.E. 28].

      7.      On December 2, 2019, Abhishek Krishnan filed verified claims to, among

other properties, the Coldwater Court Property (the “Krishnan Claims”). [D.E. 20.]



                                           2
           Case 5:19-cv-00441-FL Document 64 Filed 10/15/20 Page 2 of 17
      8.      The United States moved to strike the Krishnan Claims on fugitive-

disentitlement grounds. [D.E. 37, 38.] The Court granted the United States’ motion

with respect to, among other properties, the Coldwater Court Property, on June 29,

2020. [D.E. 55.]

      9.      No other person or entity has filed a claim or answer in this action as to

the Coldwater Court Property, and, under Rule G(5) of the Supplemental Rules, the

time for filing a claim and answer in this action has expired.

      10.     The Plaintiff United States, and Claimant Wake County, and potential

claimants the Santoses (together, the “Claimants”) (collectively, the “Parties”) hereby

stipulate and agree to finally resolve their claims on the following terms.

      11.     Claimants consent to the entry of a Consent Order of Forfeiture

(a) forfeiting all right, title and interest in the Property to the United States;

(b) providing that the United States may take immediate possession of the Property

and shall dispose of the Property in accordance with the law; (c) providing that Wake

County shall be paid from the available “Net Sale Proceeds” of the Property; and (d)

providing that the Property shall be forfeited subject to the Santoses’ possessory

interests in the Property.

      12.     The Parties have duly authorized the signatories below to consent to

these terms on their behalf.

      13.     The Parties recognize, and by entry of this Order, the Court finds, that

this Order is fair, reasonable, and in the public interest.




                                           3
           Case 5:19-cv-00441-FL Document 64 Filed 10/15/20 Page 3 of 17
      In view of the foregoing, it is ORDERED as follows:

                                       ORDER

      1.      Except as expressly provided herein, all right, title, and interest in the

Defendant Coldwater Court Property, as more specifically described in the attached

Exhibit A, is hereby forfeited to the United States pursuant to 18 U.S.C.

§ 981(a)(1)(C) and/or 18 U.S.C. § 981(a)(1)(A).

      2.      Upon the entry of the Consent Order of Forfeiture, the United States

shall dispose of the Coldwater Court Property in accordance with the law. Any and

all liens of record which are not specifically recognized herein, are hereby released as

of the date of the closing of the sale of the Coldwater Court Property.

      3.      Except as expressly recognized herein, the forfeiture of the Coldwater

Court Property to the United States is free and clear of all interests and no other

person or entity shall have any right, title, or interest in the Coldwater Court

Property. The United States having clear title to the Coldwater Court Property may

warrant good title to any purchaser or transferee, subject to the terms of this Order.

      4.      The Coldwater Court Property is forfeited subject to the Santoses’

possessory interest in the Coldwater Property, which possessory interest shall

terminate on April 30, 2021, unless the United States and the Santoses agree upon

an earlier termination date. Any sale of the Coldwater Court Property by the United

States shall be subject to said possessory interest.

      5.      The United States shall request that any and all security deposits or

rent deposits held by any property manager shall be turned over to the United States



                                           4
           Case 5:19-cv-00441-FL Document 64 Filed 10/15/20 Page 4 of 17
and held in escrow pending disbursal or application in accordance with the Coldwater

Court Lease.

      6.       Upon entry of this Order, the Santoses shall execute and comply with

the Occupancy Agreement attached as Exhibit B, providing the agreed terms for the

Santoses’ continued possession of the Coldwater Court Property.

      7.       Upon the closing of the sale of the Coldwater Court Property, the United

States shall pay from the Coldwater Court Property’s “Net Sale Proceeds,” as that

term is defined below, the amounts set forth below.

      8.       The “Net Sale Proceeds” of the Coldwater Court Property shall be

calculated as the gross sales proceeds that the United States realizes from the sale of

the Property, less the following amounts that the United States pays, in the following

priority, to the extent that sufficient gross sales proceeds are available to pay these

amounts:

               a.    First, to the United States Marshals Service (USMS) for the

                     payment of any and all costs and expenses incurred by the USMS

                     in   connection   with the     seizure,   maintenance,    forfeiture,

                     marketing and any and all costs of sale, including real estate

                     commissions, escrow fees, document recording fees not paid by

                     the buyer, title fees, insurance costs, if any; and transfer taxes;

               b.    Second, to the Wake County Department of Tax Administration

                     for all unpaid real property taxes due and owing up to the date of

                     the entry of this Consent Order of Forfeiture and, in any event,



                                            5
           Case 5:19-cv-00441-FL Document 64 Filed 10/15/20 Page 5 of 17
                    all unpaid real property taxes due for the 2020 tax year; provided,

                    however, that the United States shall not be liable for the

                    payment of any further state or local property taxes from the date

                    of the entry of this Consent Order of Forfeiture; and

              c.    Finally, any remaining balance shall be forfeited to the United

                    States and shall be disposed of according to law.

      9.      In the event that the Net Sale Proceeds are not sufficient to pay the total

taxes due to Wake County, the “Net Sale Proceeds,” as calculated above, shall

constitute full satisfaction of Wake County’s claim. In other words, in no event shall

the United States be obligated to pay Wake County any amount in excess of the Net

Sale Proceeds.

      10.     The payment to Wake County shall be in full settlement and satisfaction

of any and all claims that Wake County has or might have arising from and relating

to the seizure, forfeiture, and sale of the Coldwater Court Property.

      11.     At the closing of the sale of the Coldwater Court Property, Wake County

shall deliver in proper form to the closing agent an appropriate tax certification

providing that there are no outstanding tax liens for prior tax years against the

Coldwater Court Property in order to permit the sale of the Coldwater Court Property

to close. In the event that the Net Sale Proceeds are not sufficient to pay Wake County

the entire amount of the taxes due on the Coldwater Court Property, Wake County

shall nonetheless release its lien to allow the closing of the sale of the Coldwater

Court Property. Any failure by Wake County to release its property tax liens to allow



                                            6
           Case 5:19-cv-00441-FL Document 64 Filed 10/15/20 Page 6 of 17
the closing of the sale of the Coldwater Court Property shall be considered a violation

of this Order.

       12.       Claimants understand and agree that the United States reserves the

right to terminate the forfeiture action at any time for legal or economic reasons. In

such event, the United States shall promptly notify the Claimants of such action. Any

discretionary termination of the forfeiture shall not be the basis for the award of any

attorney’s fees to Claimants.

       13.       The Claimants hereby release and waive any and all claims they have

or might have against the United States, the United States Department of Justice,

the United States Marshals Service, and all agents, officers, and employees thereof

(hereinafter the “Released Parties”), relating to the United States’ seizure, forfeiture,

and sale of the Coldwater Court Property, including, but not limited to, any additional

claims for lost profits or interest and any claims under 28 U.S.C. § 2465. Such waiver

shall be void if the sale of the Coldwater Court Property does not close.

       14.       Each party shall bear its own costs, expenses, and attorney’s fees in this

litigation.

       15.       The Court shall retain jurisdiction for the purpose of enforcing the terms

of this order.



                            [Remainder Left Intentionally Blank]




                                              7
         Case 5:19-cv-00441-FL Document 64 Filed 10/15/20 Page 7 of 17
      16.    As this order constitutes a final judgment with respect to less than all

defendants in this matter, in accordance with Rule 54(b) of the Federal Rules of Civil

Procedure, the Court finds that entering such judgment at this time is appropriate

and there is no just reason for delay.
                                    October
                      15th day of ___________________,
      SO ORDERED this _____                            2020.



                                         __________________________________
                                         LOUISE W. FLANAGAN
                                         United States District Judge




                                           8
         Case 5:19-cv-00441-FL Document 64 Filed 10/15/20 Page 8 of 17
K015037P001220




                                               EXHIBIT A

             BENG LOT 248,AND A PART OF LOT 247,LAKEPARK SUBDrVISIoN,PHASE II,SECT10N II:
            ACCORDNG T0 300K OF MAPS1978 PAGE 296 AND B00K OF MAPS 1978 PAGE628,WAKE
            COUNTY REGISTRY AND ACCORDNG TO A SURVEY AND MAP OF THE"PROPERTY OF
            JAMES C HGHSMITH AND WIFE,YVONNE W HIGHSM「 FH",BY JANIES A MCNEILL,R.A,
            DATEDJUNE 8,￨,79

            AND MORE PARTICULARLY DESCRIBED AS FOLLOWS:

            BECNNING AT AN EXISTNC IRON PIPE ON TIIE NORTHERN RIGHTЮ F‐ WAYし NE OF
            COLDWATER COURT,SAID E測 STNG IRON PIPE BEING THE COMMON CENTER OF LOTS
            248 AND 249 0F THE HERENA「 ER REFERRED TO PLAT MAP:RUNS THENCE ALONG THE
            RIGHT OF WAY LNE OF COLDWATER COURT S 52° 25'W4638 FEET TO A POFNT:RUNS
            THE■ lCE ALONG A CURVE RADR」 S WITH THE RIGHT OF WAY LINE OF COLDWATER
            COURT 2 81 FEET TO A POM; RUNS THENCE ALONG A CURVE RADIUS WΠ H THE
            RIGHT OF WAY LNE OF COLDWATER COURT3057FEET TO AN EXISTNG IRON PIPE,THE
            COMMON CORNER OF LOTS 247 AND 248;THENCB ALONG THE COMMON LNE OF LOTS
            247 AND 248,N26。 31'W16030 FEET TO AN EXISTNG IRON PIPE,THE COMMON CORNER
            OF LOTS 247 AND 248;THENCE ALONG THE COMMON LNE OF LOTS248 AND 250 N 86。     481
            40"E73.43 FEET TO AN EXISTING IRON PIPE,THE COMMON CORNER OF LOTS 248 AND
            249,THENCE ALONG THE COMヽ 10N LNE OF LOTS 248 AND 249,S37° 35'E140 Klll FEET TO
            THEPOM OFTHE BEGttNNG
             BENG THE SAME PROPERTY CONVEYED TO JAMES C HGHSMITH AND WIFE,YVONNE
             W HIGHSM:TH BY DEED FROM AMMONS CONSTRUCT10N COMPANY,NC RECORDED
            07/18/1979 N DEED B00K 2750 PAGE 489,N THE REGISTER OF DEEDS OFFIC8 0F WAKE
            COUNTY,NORTH CAROLNA




                                                                                                ENT
                                                                                      貪
                                                                                            4
                   Case 5:19-cv-00441-FL Document 64 Filed 10/15/20 Page 9 of 17
                                 ■INITED STATES MARSHALS SERVICE
                                    OCCUPANCY AGREEMENT


Property Address:                  6205 Coldwater Court.Raleigh.N.C.27612

Case Caption: United States v. Abhishek Krishnan's Real and Personal Property, Case No. 5:19-cv-
44I-FL, United States District Court for the Eastern District of North Carolina, Western Division

This Occupancy Agreement ("Agreement") is between the United States of America, United States
Marshals Service ("USMS") and the undersigned occupant (singularly or collectively
"Occupant"), (collectively "the Parties"). The parties agree that the Court has authorized the
USMS to seize and take custody of the property identified above (the "Property"). The Parties
agree the Occupant may continue to occupy the Property in accordance with the following terms:

 1. Prior Lease Agreement Integration. The lease and associated addendums (collectively,
the "Lease") attached to this Agreement includes terms that the Parties shall abide by and comply
with notwithstanding the forfeiture of the Property. If any term of this Agreement conflicts with
the Lease, the term in the Lease shall prevail, except that: (1) any illegal and/or obsolete term of
the Lease shall be struck; (2) all payments shall be directed to the USMS or its representative(s),
as provided by this Agreement and (3) federal law shall apply to the interpretation and enforcement
of this Agreement. In the event that the Lease does not address a term contained in this Agreement,
this Agreement, including but not limited to the provisions related to compliance with all criminal
laws, shall apply.

2.      Payment.

        a.   The Occupant shall pay the amount of $1,605 to the USMS each month the Occupant
             occupies the Property, representing the amount set forth in the attached Lease, but
             reduced by the $10 per month "Preventative Program Fee" that is no longer applicable
             due to the discontinuation of HVAC delivery services.

        b.   To receive proper credit for payment, both (1) the name of the Occupant and (2)
             the address of the Property must be included on the check.

        c.   The payment shall be payable to the "United States Marshals Service" and shall be
             delivered to the following address:

                 Address for payments bv US DIail:
                 Unitcd States Marshals ScⅣ icc
                 c/o OM Financial Scrvices
                 PO BttX 679940
                 Dallas,TX 75267‑9940




                                             Page   1of   8
Commercial OccuPancY Agreement
Version: Sqtember 22, 2020
          Case 5:19-cv-00441-FL Document 64 Filed 10/15/20 Page 10 of 17
                                 UNITED STATES MARSIIALS SERⅥ CE
                                    OCCUPANCY AGREEMENT


                 Address for pavments bv overnight courier (UPS. FedEx. DHL):
                 United States Marshals Service
                 c/o ORE Financial Services
                 Lockbox No: 679940
                 1200 E. Campbell Rd. Ste. 108
                 Richardson, TX 75081

3.      Failure to Pay. Ifthe Occupant fails to pay any amount due under the Lease within 5 days
of the due date, the Occupant shall pay the late fee set forth in the attached Lease to the USMS.
The Occupant agrees that late charge is not a penalty, but is to reimburse the USMS for the
additional administrative costs resulting from the late payment.

4.      Condition of the Property. The Occupant knows the condition of the Property and agrees
that the USMS has made no representations regarding the condition of the Property. Occupant
hereby accepts the Property "as is" by executing this Agreement. The Occupant shall give the
USMS and/or its contractor access to the property to conduct an inspection and document the
condition of the Property. At the termination of this Agreement, the Property shall be in the same
condition, excepting normal wear and tear. The Occupant shall be liable for any damages to the
Property, excepting from normal wear and tear, during the term of the Agreement.

5. Maintenance. The Occupant must maintain the Property in accordance with the terms of
the Lease, including, but not limited to, the Maintenance Addendum of the Lease. In accordance
with the terms of the Lease, the Occupant shall maintain the Property in the same or better
condition as exists on the date the USMS takes custody of the Property (as documented by the
USMS' completion of the Custody Stabilization Report and photographs taken on the date the
USMS seized and took custody of the Property), reasonable wear and tear excepted. Unless the
Lease specifically provides otherwise, the word "maintain" includes but is not limited to: (l)
keeping the property free of dangerous animals, dangerous activities, hazards and hazardous
materials including but not limited to any article or thing of a dangerous, flammable, or explosive
character that might significantly increase the danger of fire on the Property, or that might be
considered hazardous by a responsible insurance company; (2) keeping all structural components
such as the roof, windows, window screens, floors, steps, porches, exterior walls and foundations
in the same or better condition as existed upon entering this Agreement; (3) keeping all heating,
air conditioning, plumbing, electrical, gas, oil, and other power facilities in good working
condition; (4) keeping the Property clean and sanitary; (5) performing snow removal, waste
removal and lawn care; and (6) providing all other ordinary and necessary routine maintenance.
To the extent that repairs or maintenance are necessary and the responsibility or obligation of the
Landlord under the Lease, the Occupant shall report the condition requiring maintenance or repair
to the USMS and/or the USMS's designee responsible for the maintenance of the Property.

6.      Repairs. The Parties understand and agree that the United   States has taken custody of the
property pursuant to a Consent Order of Forfeiture and that the USMS intends to sell the Property
pursuant io such Order. The Occupant understands and agrees that the USMS has no responsibility


                                           Page2 of 8
Commercial OccuPancY Agreement
Version: September 22, 2020
          Case 5:19-cv-00441-FL Document 64 Filed 10/15/20 Page 11 of 17
                                 WITED STATES MARSHALS SERVICE
                                    OCCUPANCY AGEEMENT


of any kind or nature whatsoever to maintain, repair, improve, alter or in any way incur any
expense in connection  with maintaining or repairing any part of the Property, except as set forth
in the Landlord's obligations in the Lease. In the event of any failure in any structure such as the
roof, or any system such as HVAC, plumbing, water, or electricity that renders the Property
uninhabitable, the Occupant shall immediately report the condition to the USMS and/or the
USMS's designee responsible for the maintenance of the Property.

7. Utilities and Services. The Occupant and the USMS shall be responsible for the payment
of those utilities and services set forth in the attached Lease. In the event that the Occupant
subsequently incurs utility charges, for a utility for which the USMS must pay, that are excessive
(i.e., charges that significantly exceed the reasonable and customary charges for a property of
similar size and characteristics in the same geographic location, or charges that substantially
exceed prior utility bills and have no reasonable explanation such as weather differences), then the
Occupant shall be responsible for reimbursing the USMS for the excessive utility bill. The
Occupant agrees that incurring excessive utility charges constitutes a default for which the USMS
may terminate the Lease.

8.      Alterations. The Occupant agrees not to remove, destroy, alienate, transfer, detract from,
remodel or alter in any way, the Property or any fixture, which is part of the Property, ordinary
wear excepted, without express written consent of the USMS. The Occupant acknowledges that
the removal or destruction of property under the care, custody, or control of the USMS may
constitute aviolation of Federal criminal law including l8 U.S.C. 52233, whichprovides for a
fine not to exceed $2,000, or imprisonment not to exceed 2 years, or both, for the dispossession of
any property taken, detained or seized by the USMS.

9. Occupant. No adult shall occupy the Property if they have not signed an Occupancy
Agreement. No person shall occupy the property if they are not specifically listed below. The
parties agree that only the following adults identified by name and minors identified by name and
age may occupy the Property:

        Authorized Adult Occupants:                  Pamela J. Santos
        Authorized Adult Occupants:                  Luis A. Santos Cruz
        Authorized Minor Occupants:                  Dieso Santos

The term "occupy" shall mean spending 5 or more consecutive nights or spending 5 or more nights
within any 30-day period at the Property.

10.   Authorized Animals. No animals, whether dangerous or not, may occupy the Property
without the express written permission of the USMS. Any animal authorized to occupy the
Property shall be maintained and properly licensed and inoculated as required by local, county, or




                                           Page 3 of 8
Commercial Occupancy Agreement
Version: Sqtember 22, 2020
          Case 5:19-cv-00441-FL Document 64 Filed 10/15/20 Page 12 of 17
                                 L「   NITED STATES MARSHALS SERⅥ CE
                                        OCCWANCY AGREEMENT

state statute, ordinance or health code. No animal of vicious or dangerous disposition shall be
allowed to occupy the Property for any reason whatsoever. Whenever any animal constitutes a
threat to the health or safety of other occupants or neighbors, or otherwise creates a nuisance,
which disturbs the rights, comfort, or quiet enjoyment of other occupants or neighbors, which is
reasonably documented in writing, the Occupant shall be sent notice to remove the offending
animal within ten (10) days. If any animal is authorized by this Agreement or by the USMS in
writing, the Occupant must protect, feed and provide all reasonable and necessary medical or
veterinary care for such animal. The below listed Authoized Animals are authorized in
accordance with the Pet Addendum executed as part of the Lease.


            Authorized Animals: Two Chihuahua mix dogs (names "Ava" and "Austin") weighing


11.      No conveyance. The Occupant shall not convey, sell, lease, or sublease the Property, list
or rent the Property on any rental site such as HomeAway, VRBO, Airbnb or Craigslist, or attempt
to transfer title to the Property for the duration of this agreement.
  つ４




            No Assignment. The Occupant agrees that this Agreement is not transferable.

13.         Lawful Conduct.

            Compliance with Laws and Regulations. The Occupant and every other person
            occupying the Property shall comply with all federal, state, and local laws, ordinances,
            requirements and regulations of the federal, state, county, municipal and other authorities,
            such as fire insurance underwriters, while at the Property.

       b。   Compliance with Criminal Laws. The Occupant and every other person occupying or
            visiting the Property, shall not violate, and shall not allow any other person present at the
            Property to violate, any federal, state, or local criminal law while at the Property. Breach
            of this provision constitutes a default which the Occupant will not be given an opportunity
            to cure. Instead, the Occupant shall vacate the Property within 7 days of receiving the
            Notice to Vacate arising out of a breach of this provision. In the event the Occupant does
            not vacate within 7 days of the delivery of such Notice to Vacate, the Occupant understands
            and agrees that the USMS shall remove the Occupant and their personal property from the
            Property at the Occupant's expense.

14.    Insurance. The Occupant shall maintain insurance in accordance with the terms of the
attached Lease. All insurance policies shall name the USMS as an additional insured. The
Occupant shall deliver a copy of the above-described insurance policies to the USMS no later than
the 10th calendar day following the execution of this Agreement or provide evidence that such
insurance is not commercially available. The Occupant shall have no right or claim to any such
insurance proceeds payable with respect to improvements, except for any proceeds payable for


                                               Page 4   of8
Commercial Occupancy Agreement
Version: Sqtember 22, 2020
              Case 5:19-cv-00441-FL Document 64 Filed 10/15/20 Page 13 of 17
                                 UNITED STATES MARSIIALS SERVICE
                                    OCCUPANCY AGREEMENT


Occupant's personal property or trade fixtures including inventory, bailments and other such
business assets.

15. Indemnification. The Occupant shall indemnify the USMS in accordance with the terms
of the attached Lease for indemniffing the Landlord.

16.      Loss or Damage to Occupant's Personal Property. The USMS will not be responsible
or liable to Occupant for any loss or damage resulting to Occupant or hislher personal property, or
the personal property of any guests of the Occupant, that may occur by or through the acts or
omissions of persons occupying adjoining premises or from any defect or malfunction on the
Property.

17.     Release. The Occupant, on behalf of him,/herself, hisftrer guardians, heirs, executors,
administrators, employees, principals and assigns, hereby releases any and all claims, demands,
rights, and causes of action of any kind, whether known or unknown, arising from any and all
known or unknown, foreseen or unforeseen causes, which they may have or hereafter acquire
against the United States of America, its agencies, agents, officers, or employees, arising from the
occupancy of the Property.

18.      Notice. Any notice required by this Agreement shall be sufficient if provided in writing,
and sent by facsimile transmission (with confirmation of receipt), hand delivery, or certified and
registered mail (return receipt requested and first-class postage prepaid), if to Occupant, at the
Property, and if to the USMS, at the following address:

        Address:                       UNITED STATES       ⅣIARSHALS      SERVICE
                                       c/o ORE FINANCIAL
        Name:
        Title:                         Asset Analyst
                                       P.0.Box 671346
                                       Houston Texas 77267

        Overnight Address:             UNITED STATES MARSIALS SERVICE
                                       c/o ORE FINANCIAL
        Name:
        Title:                         Asset Analyst
                                       Lockbox No: 679940
                                       1200 E. Campbell Rd. Ste. 108
                                       Richardson, TX 75081
         24Hour Number:                (888) 600-3004

or to such other address as the USMS may specifr by written notice. Notice shall be deemed to
have been delivered as of: the date faxed as indicated on the facsimile confirmation receipt, the
date personally delivered as indicated in a return ofpersonal service, or the date delivered by

                                           Page 5   of8
Commercial Occupanry Agreement
Version: September 22, 2020
           Case 5:19-cv-00441-FL Document 64 Filed 10/15/20 Page 14 of 17
                                 ■INITED   STATES MARSIIALS SERVICE
                                    OCCUPANCY AGREEMENT


certified and registered mail as indicated on the certified mail receipt. Any notice that is given or
served in a manner other than as provided in this paragraph shall not be valid.

19.      Right of Entry.

    a.   Without Notice. The Occupant shall allow the USMS and any contractors of the USMS to
         enter the Property at any time without notice for an emergency and,/or any time the
         Occupant gives consent. The word emergency includes anything that could reasonably
         create an imminent danger of personal injury to persons located on or in the vicinity of the
         Property, or damage to or destruction of the Property.

    b. With Notice.     The USMS and any contractors of the USMS may enter the Property upon
         reasonable notice to the Occupant and at a reasonable time for the purpose of inspection,
         appraisal, marketing or repair of the Property. Reasonable notice is a minimum of twenty-
         four (24) hours prior to entry. Reasonable time is between the hours of 7:30 a.m. and 8:00
         p.m.

20. Termination. Either party may terminate the Lease and/or this Agreement in accordance
with the terms of the Lease.

21.     Breach of Agreement. Unless there is a breach of the Lawful Conduct provisions
contained in Paragraph 13(b), the USMS shall send notice of a breach of the attached Lease and
such breach shall be noticed and potentially cured in accordance with the terms of the attached
Lease. If the Occupant breaches the Lawful Conduct provisions contained in paragraph 13(b), the
Occupant shall not be given the opportunity to cure the breach and must vacate the Property within
7 days from the date of delivery of the notice of the breach.

22.    Failure to Vacate. If the Occupant fails to vacate the Property in accordance with the
terms of this Agreement, any Notice to Vacate or any Order to Vacate, and the USMS removes
the Occupant from the Property, the Occupant shall be liable for all costs associated with removing
the Occupant, including attorneys' fees.

23. Removal of Personal Property. The Occupant shall remove all personal property prior
to vacating the Property and leave the Property broom clean. Any personal property remaining
after the Occupant vacates the Property, shall be removed and disposed of by the USMS and the
Occupant shall be liable for all costs associated with removing the personal property, including
attorneys'fees.

24.     Applicable Law. This Agreement shall be interpreted and enforced in accordance with
federal law. Any and all disputes arising under this Agreement shall be determined by the federal
court having jurisdiction over the related asset forfeiture action. The United States District Court



                                             Page 6   of8
Commercial Occupancy Agreement
Version: Sqtember 22, 2020
          Case 5:19-cv-00441-FL Document 64 Filed 10/15/20 Page 15 of 17
                                 「NITED
                                 ■        STATES MARSHALS SERVICE
                                      OCCUPANCY AGREEMEW

shall enforce the terms of this Agreement, including but not limited to any disputes under this
Agreement or any Notice to Vacate pursuant to federal law, the All Writs Act; 18 U.S.C. $ 1651(a);
21 U.S.C. $ S53(g) and United States v. Stazola, 893 F.2d 34 (3'd Cir. 1990). The Parties
specifically agree that state and local law, including any and all state and local laws related to
landlord tenant issues, do not apply to this Agreement.

 25. Security Deposits and Held Rent by Previous Landlord. [n accordance with the Consent
Order of Forfeiture entered in this matter, the United States shall request that any and all security
deposits or rent deposits held by any property manager shall be turned over to the United States
and held in escrow pending disbursal or application in accordance with the Lease. To the extent
that the United States is unable to obtain the security deposits or rent deposits held by the previous
property manager, the Occupant understands and agrees that the return of any security deposit
previously paid by the Occupant will be a matter solely between the Occupant and the prior owner.

26.     Consent Order of Forfeiture. Upon the entry of a Consent Order of Forfeiture or the entry
of a Judgment or Decree of Forfeiture (collectively "FOF"), the following terms apply:

         a.   Properfy Sold Subject to the Lease. Occupant agrees that the Property may be sold
              subject to the Lease.

         b. Marketing. The Occupant understands          that USMS intends to sell the Property upon
              the entry of the Consent Order of Forfeiture. The Occupant shall cooperate fully with
              the USMS, its representatives and contractors to allow such disposal or sale of the
              Property. The cooperation the Occupant must provide includes but is not limited to:
              providing entry to appraisers, realtors, and any and all other USMS representatives or
              contractors, and allowing one or more sale signs to be placed and to remain on the
              Property. Occupant shall provide entry for marketing purposes upon receipt of
              reasonable notice as defined in the Paragraph titled "Right of Entry". Breach of this
              provision constitutes a material breach of this Agreement and shall be considered a
              default which the Occupant may not cure and shall result in the immediate termination
              of the Lease and/or Agreement. If the Occupant receives a notice of a breach of this
              requirement to cooperate with marketing the Property, the Occupant shall vacate the
              Property within 21 days of receipt of the notice of the breach.

         c. Assignment      of Lease. The Occupant understands and agrees that if the USMS closes
              on a sale or otherwise finally disposes of the Property before April 30, 2021 or before
              any mutual termination of the Occupant's possessory interest in the Property prior to
              April 30, 2021, the Lease, but not this Agreement, shall be assigned to the purchaser.

27. Waiver. The USMS' failure at any time to require performance, or to enforce any
provision hereof shall not be construed as a waiver or limitation of the USMS' right to
subsequently enforce and compel strict compliance with any and all terms of this Agreement.




                                             Page 7   ofB
Commercial Occupancy Agreement
Version: Sqtember 22, 2020
           Case 5:19-cv-00441-FL Document 64 Filed 10/15/20 Page 16 of 17
                                 UNITED STATES MARSHALS SERVICE
                                    OCCUPANCY AGREEMENT

28. Entire Agreement. This Agreement, which incorporates the terms of the attached lease,
and any Order or Stipulation to which this Agreement is attached, contains the entire agreement
between the Parties and there are no other promises, conditions, understandings or other
agreements, whether oral or written, relating to the Occupants occupying the Property. Any, and
all, amendments to this Agreement must in writing and be executed by all Parties.

UNITED STATES MARSHALS SERVICE
         Signature:
         Print Name:
         Title:                        Deputy U.S. Marshal
         Date:
         Emergency Number              (888)6oO‑3004

OCCUPANT:
         Signature:
         Print Name:
         Date:
         Phone Number:
         Cell Number

OCCUPANT:
         Signature:
         Print Name:
         Date:
         Phone Number:
         Cell Number




                                           Page 8 of 8
Commercial Occupanry Agreement
Version: Sqtember 22, 2020
          Case 5:19-cv-00441-FL Document 64 Filed 10/15/20 Page 17 of 17
